DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 16/220,665 in response to Applicant’s Request for Continued Examination (RCE) filed on July 20, 2022.

3.	In accordance with Applicant’s amendment, claims 1, 9, and 19 are amended. Claims 1-20 are currently pending and have been examined on the merits discussed below.

Priority

4.	Application 16/220,665, filed 12/14/2018 Claims Priority from Provisional Application 62/598,713, filed 12/14/2017.

Response to Amendment

5.	In the response filed July 20, 2022, Applicant amended claims 1, 9, and 19, and did not cancel any claims. No new claims were presented for examination. 

6.	Applicant's amendments to claims 1, 9, and 19 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

7.	The §103 rejection applied to claims 1-20 was previously withdrawn [Office Action dated 10/25/2021].

Response to Arguments

8.	Applicant's arguments filed July 20, 2022, have been fully considered.

9.	Applicant submits “that the amended independent claims do not fall within the mental processes grouping of abstract idea because recited features such as, for example, displaying an approval of the transaction concurrently with a reward via a mobile device may not be accomplished by a person using pen and paper. That is, the displaying of data via a mobile device is an action that a person may not perform using only pen and paper because at least one mobile computing device is required to facilitate the action.” [Applicant’s Remarks, 07/20/2022, page 14]

Furthermore, Applicant argues that “the amended independent claims do not fall within the mental processes grouping of abstract idea.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1-20 have also been found to recite an abstract idea that falls into the “Mental Processes” grouping set forth in the 2019 PEG.
The Examiner maintains that the claims plainly set forth or describe steps that can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, which fall under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. The 101 rejection found the limitations in claim 1 to be directed to an abstract idea that falls into the “mental processes” based on the limitations weighting the environmental data based on at least one factor, the at least one factor including a day of the week; automatically generating at least one model based on the weighted environmental data and the historical data by using logistic regression; automatically training the at least one model by using a training dataset that includes the weighted environmental data and the historical data; testing the at least one model by using the training dataset; authorizing the digital transaction based on the current transaction data; identifying the customer as a desirable customer by, determining a correlated data set by using the current transaction data, the historical transaction data, and the at least one model, the correlated data set relating to a correlated change between a first past transaction and a second past transaction; generating a threshold curve based on the correlated data set, the frequency of visits, the spending change during each of the visits, and the average spending amount for the visits, the threshold curve relating to an indication of desirability; displaying an approval of the digital transaction based on a result of the authorizing concurrently with at least one reward that includes an immediate benefit for selection based on a result of the identifying; and updating the at least one model by using the current transaction data and the historical transaction data. These limitations recite an abstract idea that falls into the “Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As claimed, the steps can be practically performed mentally, by a human observing and evaluating information. Weighting data based on at least one factor, generating a model based on the weighted data and the historical data, training the model by using a training dataset, testing the model by using the training dataset, authorizing the digital transaction based on the current transaction data; identifying the customer as a desirable customer by, determining a correlated data set by using the current transaction data, the historical transaction data, and the model, generating a threshold curve based on the correlated data set, the frequency of visits, the spending change during each of the visits, and the average spending amount for the visits, displaying an approval of the digital transaction based on a result of the authorizing concurrently with at least one reward, and updating the at least one model by using the current transaction data and the historical transaction data encompasses evaluation steps that can be performed in the human mind. These steps describe data gathering, observation, and decision making. In particular, data is collected, data is analyzed, and data is evaluated to identify a customer as a desirable customer, which are a combination of “observation, evaluation, judgment, opinion.” The claimed functions of gathering information and making related decisions speak to concepts that can be performed in the human mind. For example, a human can gather data relating to the behavior of a plurality of customers and historical data, create a model based on the obtained data, and apply this model to identify a customer as a desirable customer. Thus, the steps recite the abstract concept of “mental processes.” 
Furthermore, in response to Applicant’s statement that “displaying an approval of the transaction concurrently with a reward via a mobile device may not be accomplished by a person using pen and paper,” it is noted that the Office Action indicated that displaying in real-time, an approval of the digital transaction based on a result of the authorizing concurrently with at least one reward that includes an immediate benefit for selection based on a result of the identifying may also be accomplished via mentally such as with the aid of pen and paper to display the approval of the digital transaction and the at least one reward. Decision-making may be performed on the fly to present an approval of the transaction and a reward. Accordingly, the disputed feature reads on an individual performing the claimed step with the aid of  pencil and paper. Sending data can be performed by a human and is a part of the steps used to organize human activity. The payment card processor sends data at a high level of generality and also performs such operations in a manner that renders the data transmission insignificant and extra-solution activity. The payment card processor simply automates data sharing at a high level. The data could analogously be communicated among human users (e.g., by telephone) and the human users could similarly determine, based on an a current transaction, an approval of the transaction. If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." 
Therefore, Applicant’s arguments under Step 2A Prong One  are not persuasive because the claims have been shown to set forth or describe activities falling under the “Certain Methods of Organizing Human Activities” and the “Mental Processes” abstract idea groupings set forth in the 2019 PEG. For the reasons detailed above, this argument is found unpersuasive.

10.	Applicant submits “Even assuming arguendo that the present claims recite a judicial exception enumerated in the 2019 PEG, Applicant respectfully submits that the present claims are subject-matter eligible under Prong Two of Step 2A.” Specifically, Applicant submits “that the additional elements in the amended independent claims, individually and in combination, integrate the exception into a practical application because the additional elements recite specific improvements to the technical field of electronic transactions.” [Applicant’s Remarks, 07/20/2022, page 14]

In response to Applicant’s argument “that the additional elements in the amended independent claims, individually and in combination, integrate the exception into a practical application because the additional elements recite specific improvements to the technical field of electronic transactions,” the Examiner respectfully disagrees. Under Step 2A Prong Two of the eligibility inquiry, any additional elements are evaluated individually and in combination to determine whether they integrate the judicial exception into a practical application, with consideration of the following exemplary considerations that may be indicative of a practical application: an additional element that reflects an improvement to the functioning of a computer or to any other technology or technical field, applying the exception with a particular machine, applying the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, effecting a transformation of a particular article to a different state or thing, and applying or using the judicial exception some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. (pg. 55 of Fed. Reg. / Vol. 84, No. 4 – published Jan. 7, 2019).
In this instance, the additional elements recited in exemplary claim 1 are directed to: a payment card processor, a customer behavior prediction tool, and a mobile device. These elements have been considered individually and in combination, however these computing elements amount to using a generic computer programmed with computer-executable instructions/software to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment, which is not sufficient to amount to a practical application, as noted in the 2019 PEG. See also MPEP 2106.05(f) and 2106.05(h). Next, the claim language referring to the use of a logistic regression that includes at least one machine learning algorithm as an option to perform the “generating at least one model” is recited at a high level of generality and serves to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea. Furthermore, these additional elements fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Instead, the customer behavior prediction tool, and mobile device amount to using generic computing devices as tools to implement the abstract idea, which does not amount to a technological improvement or otherwise indicate a practical application. See MPEP 2106.05(f). Notably, Applicant’s Specification acknowledges that the invention may be implement with generic computing devices. See Specification, paragraph 0020: “The processing components of the big data ecosystem 104 may comprise at least one processor in communication with a memory, wherein the processor is operable to execute instructions stored in the memory…”. Similarly, Applicant’s graphical user interface is used merely as a means to facilitate presentation of output to a user, such that the graphical user interface in Applicant’s claims amounts to using a general purpose computer to perform the abstract idea or at most insignificant extra-solution output activity ancillary thereto. See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Even assuming arguendo that an improvement was achieved, improving the method for collecting customer data and leveraging the data to predict customer behavior using only generic computing devices does not improve the computing devices or any technology, but instead any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). Accordingly, the generic computing elements do not integrate the judicial exception into a practical application.
Furthermore, in response to Applicant’s statement that “the independent claims disclose improvements to the technological field of electronic transaction by enabling a payment processor to interact with customers by predicting customer behaviors and rewarding desired customer behaviors in real-time at a point-of-sale” [Remarks, at page 15], it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no customer behavior prediction tool, graphical user interface, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information including an approval of the digital transaction and at least one reward, which is not a technical result or improvement thereof. For the reasons above, this arguments is found unpersuasive.

11.	Applicant submits “that the claimed process for a payment card processor to use machine learning models to personalize messages for a customer of an electronic transaction and text messages to directly communicate with the customer is narrow in focus and does not have broad applicability across many fields of endeavors. Consistent with previously presented arguments, the amended claims provide for a specific process to solve the problem of direct communication with a customer and do not generically recite an effect of the judicial exception or claim every mode of accomplishing that effect. That is, the limitations in the amended claims confine the judicial exception to a particular, practical application of the judicial exception.” [Applicant’s Remarks, 07/20/2022, page 17]

	In response to the argument “that the claimed process for a payment card processor to use machine learning models to personalize messages for a customer of an electronic transaction and text messages to directly communicate with the customer is narrow in focus and does not have broad applicability across many fields of endeavors,” the Examiner emphasizes that eligibility under §101 does not hinge on the narrowness of any of the elements even if such specificity is deemed as novel, nonobvious, or innovative.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Furthermore, it is noted that preemption is not dispositive in determining patent eligibility. Even if a claim does not preempt an entire field, it still may be found ineligible. The Examiner emphasizes that "the absence of complete preemption does not demonstrate patent eligibility." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). "Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot." Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 13 62-63 (Fed. Cir. 2015) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract."). Accordingly, Applicant’s argument is not persuasive.

12.	Applicant submits “even assuming for the sake of argument that the pending claims are directed to an abstract idea (which Applicant does not concede), Applicant respectfully submits that the claims are directed to “significantly more” than the idea itself.” [Applicant’s Remarks, 07/20/2022, page 17]

The Examiner respectfully disagrees. With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described above, the additional elements recited in exemplary claim 1 are directed to: a payment card processor, a customer behavior prediction tool, and a mobile device.-3- The payment card processor, customer behavior prediction tool, and mobile device merely describe implementation of the invention using elements of a general purpose computer (see paragraph [0020]: “The processing components of the big data ecosystem 104 may comprise at least one processor in communication with a memory, wherein the processor is operable to execute instructions stored in the memory.”), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Sen/ices, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.
Moreover, the Examiner points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. While the independent claims recite a payment card processor, a customer behavior prediction tool, and a mobile device (claims 1 and 19),  and a data processor of the payment card processor, a memory, a communication interface, and a mobile device (claim 9), the claims do not include improvements to another technology or technical field; nor do they include improvements to the functioning of the computer itself. The specification does not indicate that the all the procedures are implemented on a special purpose computer. Further, it is noted that the claim limitations do not reflect an improvement in the functioning of the computer or an improvement in another technology. The claimed invention is directed towards, at best, an improvement in the business process of offering a promotional reward to a customer. The need to predict customer behavior and providing reward to a customer, as Applicant’s claimed invention purports to address, is not a technical problem; it is a business problem. The Examiner emphasizes that nowhere in Applicant’s Specification is there any discussion or suggestion that the problem or solution is a technical one, nor is there even a hint of any contemplated improvement to technology. The Examiner further points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. For the reasons above, Applicant’s argument is not persuasive.
	
13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations will be presented later in this Office Action.

Claim Rejections - 35 USC § 112


14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


15.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

16.	Claim 1 was amended to recite “discovering, by the payment card processor, a mobile device that is associated with the customer based on the current transaction data.” However, the Specification is silent regarding “discovering a mobile device by the payment card processor” or any variation thereof, but is strictly confined to the customer placing a payment card or mobile device in proximity to a contactless payment terminal. While the Specification {see paragraph 0031} describes that “the customer may place a payment card or mobile device in proximity to a contactless payment terminal, for example a reader utilizing radio frequency identification (RFID) or near field communication (NFC) to collect payment information in the same or similar way as a traditional payment card”, the descriptive support in the Specification for placing a mobile device in proximity to a payment terminal is not sufficient to also provide support for “discovering, by the payment card processor, a mobile device that is associated with the customer based on the current transaction data.”
	The Examiner has reviewed the cited portions of the Specification and finds that the paragraphs referring to a “mobile device” merely set forth “In certain embodiments, the selection of offers 606 is presented to the user in the form of a text message or notification delivered to a mobile device associated with the customer or the customer's payment card.” (paragraph 0029), and “the customer may place a payment card or mobile device in proximity to a contactless payment terminal, for example a reader utilizing radio frequency identification (RFID) or near field communication (NFC) to collect payment information in the same or similar way as a traditional payment card” (paragraph 0031), which are not sufficient to satisfy the written description requirement. None of these paragraphs describe “discovering, by the payment card processor, a mobile device that is associated with the customer based on the current transaction data.”
Accordingly, the limitations directed to “discovering, by the payment card processor, a mobile device that is associated with the customer based on the current transaction data” and usage thereof, as recited in the above-noted claims, amount to unsupported matter because the limitations encompass subject matter well beyond the scope for which support/possession has been shown in the Specification. There does not appear to be any written description in the specification supporting such a limitation. 
The policy guideline for 112(a) is explained in MPEP 2163: The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added) 
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112(a) statute, for adequate written description. 
Because these elements are missing from the specification, the instant application fails to meet its burden for providing the technologic knowledge necessary to be able to be patented. As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lily & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter "Ariad"). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the Applicants' disclosure fails to sufficiently disclose possession at the time of the invention. Thus, the disclosure in the specification and drawings fails to demonstrate that the applicant was in possession of the invention and/or had reduced the invention to practice and/or the invention was ready for patenting at the time of the filing of the instant application. Because the disclosure of the instant application fails adequately describe the structure and functionality described above, it fails to clearly convey the information that the applicant has invented the subject matter which is claimed. Accordingly, claim 1 is rejected under 35 U.S.C. § 112(a). Claims 9 and 19 recite similar amended limitations as claim 1 and therefore fail to comply with the written description requirement. Applicant is reminded this is a written description rejection, not an enablement rejection.

All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

17.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

18.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

19.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-8), system (claims 9-18), and method (claims 19-20) are directed to potentially eligible categories of subject matter (process, machine, and process, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities or behaviors; business relations) and also falls under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (e.g., observation, judgement, evaluation, opinion). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
collecting environmental data relating to behavior of a plurality of customers and historical data that includes at least one from among discrete transaction behaviors and purchasing trends of the plurality of customers, the environmental data including a moving sixty-day average transaction amount for the plurality of customers, geographic location data, event data in a calendar for the geographic location, demographic data of the geographic location, social media data, and merchant promotional data (The “collecting” step is marketing/sales activity because it covers commercial activity, such as customer purchases using credit/debit cards, see paragraph [0019] of the Specification, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).);
weighting the environmental data based on at least one factor, the at least one factor including a day of the week (The “weighting” activity is marketing/sales activity because it covers commercial activity such as marketing analysis of customer purchase data and merchant promotional activity, see paragraph [0023] of Specification, and may also be accomplished mentally such as via human observation and perhaps with the aid of pen and paper.); 
automatically generating at least one model based on the weighted environmental data and the historical data by using logistic regression that includes at least one machine learning algorithm (The step “generating at least one model based on the weighted environmental data and the historical data by using logistic regression” is marketing/sales activity because it covers commercial activity such as generating models related to merchants and consumers, and may also be accomplished mentally such as via human observation and perhaps with the aid of pen and paper.); and
automatically training the at least one model by using a training dataset that includes the weighted environmental data and the historical data (The “training” step covers commercial interactions (e.g., advertising, marketing or sales activities) since the dataset directly pertains to transaction data used for evaluating customer, which can be used for providing promotional offers to customers as noted in paragraph [0029] of the Specification, and can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper.); and 
testing the at least one model by using the training dataset (The “testing” step may  be accomplished mentally such as via human observation and with the aid of pen and paper to test the at least one model.);
receiving, by the payment card processor,  current transaction data related to a digital transaction that includes a cashless transaction between a merchant and a customer at the point of sale (The “receiving” step is marketing/sales activity because it covers commercial activity, such as customer purchases using credit/debit cards, see paragraph [0020] of the Specification, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).);  Appl. No. 16/220,665Attorney Docket No. P57872 
authorizing, by the payment card processor, the digital transaction based on the current transaction data (The “authorizing” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper.); 
receiving, by the payment card processor  in real-time with the authorizing, historical transaction data related to past purchasing behavior of the customer (The “receiving” step is marketing/sales activity because it covers commercial activity, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).);  Appl. No. 16/220,665Attorney Docket No. P57872
identifying, by the payment card processor in real time with the authorizing, the customer as a desirable customer by, determining a correlated data set by using the current transaction data, the historical transaction data, and the at least one model, the correlated data set relating to a correlated change between a first past transaction and a second past transaction (The “identifying” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper.);
determining a frequency of visits, a spending change during each of the visits, and an average spending amount for the visits by using the correlated data set (The “determining” activity is marketing/sales activity because it covers commercial activity such as marketing analysis of customer purchase data (e.g. the frequency of customer visits may be determined from this information as well as the changes in spending during each visit and an average transaction amount), see par. [0026] of Specification.); and 
generating a threshold curve based on the correlated data set, the frequency of visits, the spending change during each of the visits, and the average spending amount for the visits, the threshold curve relating to an indication of desirability (The “generating” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper.);
discovering, by the payment card processor, a mobile device that is associated with the customer based on the current transaction data (The “discovering” activity covers organizing human activity since it flows directly from the customer’s current transaction data involving human interaction. The “discovering” can be accomplished mentally such as via a human finding the associated device with the customer with the aid of pen and paper.);
displaying, by the payment card processor via a text message delivered to the mobile device in real-time, an approval of the digital transaction based on a result of the authorizing concurrently with at least one reward that includes an immediate benefit for selection based on a result of the identifying (The “displaying” step is marketing/sales activity because it covers commercial activity, such as displaying marketing recommendations related to merchants and consumers, and may also be accomplished via mentally such as with the aid of pen and paper to display the approval of the digital transaction and the at least one reward, and may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).); and 
updating, by the payment card processor, the at least one model by using the current transaction data and the historical transaction data (The “updating” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper.).
Considered together, these steps set forth an abstract idea of providing user-specific marketing recommendations associated with a merchant (See paragraph 0031 of the Specification: “the presently described systems and methods may be applied such that a customer is provided with an interface such as user interface 600 to select a reward, discount, or other promotional offer”), which falls under the realm of managing commercial interactions (e.g., marketing or sales activities or behaviors), thus falling under the “Certain methods of organizing human activity” and “Mental Processes” groupings set forth in the 2019 PEG. Claims 9 and 19 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a payment card processor, a customer behavior prediction tool, and a mobile device (claims 1 and 19),  and a data processor of the payment card processor, a memory, a communication interface, and a mobile device (claim 9). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. The data processor is a generic computing element (See Specification at paragraph 0020). Accordingly, these computing elements amount to using a generic computer programmed with computer-executable instructions/software to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). With respect to the language referring to the use of “at least one machine learning algorithm” recited in claims 1/9/19 as an option to generate at least one model, it is noted that the use of “at least one machine learning algorithm” is recited at a high level of generality and serves to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. The steps to collect/receive/display data, although part of the abstract idea itself, also encompass insignificant extra-solution data gathering or output activity, which is not indicative of a practical application. See MPEP 2106.05(g). Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a payment card processor, a customer behavior prediction tool, and a mobile device (claims 1 and 19),  and a data processor of the payment card processor, a memory, a communication interface, and a mobile device (claim 9). These elements have been considered, however these computing elements amount to using a generic computer programmed with computer-executable instructions/software to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment, which does not amount to significantly more than the abstract idea itself. See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The steps for “collecting” and “receiving” merely encompasses insignificant pre-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data. The step for “displaying” is directed to insignificant extra-solution data output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(g). Similarly, with respect to the step “displaying via a text message delivered to the mobile device”, even if interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Accordingly, the additional elements tying the abstract idea to a computer-based operating environment (network computing environment) are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
Even if the at least one machine learning algorithm was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of at least one machine learning algorithm is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Bhakta et al., US 2014/0195396 (paragraph [0039]: “machine learning algorithms that are currently well-known in the art”). See also, Parekh et al., US 2010/0070335 (paragraph [0042]: noting that targeting systems may utilize “any well-known machine learning algorithm to predict the number of future adoptions in the social neighborhood of each candidate consumer. Examples of a well-known machine learning algorithm include without limitation a decision tree, a Support Vector Machine (SVM), and a logistic regression algorithm, among other algorithms.”)
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 2-8, 10-18, and 20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea accompanied by the same generic computing/network elements addressed above in the discussion of the independent claims, or additional elements that neither add a practical application or amount to significantly more.  Specifically, claims 2-8, 10-18, and 20 refine the abstract idea recited in claims 1/9/19 with more steps/details that describe activities for managing commercial interactions (e.g., marketing or sales activities or behaviors) and steps that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion) and/or thus falling under the “Certain methods of organizing human activity” and the “Mental Processes” groupings set forth in the 2019 PEG.  For instance, claims 3/11 recite “further comprising: receiving environmental data and merchant profile data related to the merchant”, claims 4/12 recite “further comprising: generating at least one promotional offer for selection by the merchant to present to the customer at the point of sale,” claims 5/14 recite “wherein the at least one promotional offer is based on the historical transaction data,” claims 6/13 recite “wherein the at least one promotional offer is based on the environmental data related to the merchant,” claims 7/15 recite “generating at least one future purchase prediction of the customer based on the current transaction data and the historical transaction data,” and claims 8/16 recite “wherein identifying the customer as desirable is based on the at least one future purchase prediction” – which are marketing/sales activities because they cover commercial activity such as marketing analysis for merchants and customers and are also directed to the abstract idea itself via steps/details directly in support of marketing or sales activities or behavior, thus falling under the “Certain methods of organizing human activity” abstract idea grouping.
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Allowable over the prior art

20.	As noted in the Office Action dated 10/25/2021, claims 1-20 are allowable over the prior art of record. The state of the art is reflected via the prior art of record summarized in the Conclusion below. Although collecting environmental data relating to behavior of a plurality of customers and historical data that includes at least one from among discrete transaction behaviors and purchasing trends of the plurality of customer  is known in the art (e.g., Harris, Pub. No.: US 2012/0310831 at paragraphs 0147, 0167, 0354), and displaying at least one reward that includes an immediate benefit is known in the art (See Harris, Pub. No.: US 2012/0310831 at paragraphs 0153, 0471), the prior art of record does not teach the environmental data including a moving sixty-day average transaction amount for the plurality of customers, geographic location data, event data in a calendar for the geographic location, demographic data of the geographic location, social media data, and merchant promotional data; weighting the environmental data based on at least one factor, the at least one factor including a day of the week; automatically generating at least one model based on the weighted environmental data and the historical data by using logistic regression that includes at least one machine learning algorithm; automatically training the at least one model by using a training dataset that includes the weighted environmental data and the historical data; and testing the at least one model by using the training dataset; receiving, by the payment card processor, current transaction data related to a digital transaction that includes a cashless transaction between a merchant and a customer at the point of sale;Appl. No. 16/220,665Attorney Docket No. P57872 authorizing, by the payment card processor, the digital transaction based on the current transaction data; receiving, by the payment card processor in real-time with the authorizing, historical transaction data related to past purchasing behavior of the customer; identifying, by the payment card processor in real-time with the authorizing,  the customer as a desirable customer by, determining a correlated data set by using the current transaction data, the historical transaction data, and the at least one model, the correlated data set relating to a correlated change between a first past transaction and a second past transaction; determining a frequency of visits, a spending change during each of the visits, and an average spending amount for the visits by using the correlated data set; and generating a threshold curve based on the correlated data set, the frequency of visits, the spending change during each of the visits, and the average spending amount for the visits, the threshold curve relating to an indication of desirability, as recited in amended independent claim 1 and as similarly encompassed by independent claims 9 and 19, thus rendering claims 1-20 as allowable over the prior art. Claims 1-20 are not allowable, however, because these claims are rejected under 35 USC §112(a) and 35 USC §101, as set forth above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Tietzen et al., Pub. No.: US 2017/0278125 A1 – describes systems and methods for recommending incentives for merchants using a recommendation engine to assist a merchant in designing and offering incentives.
B.	Comerford et al., Pub. No.: US 2006/0122921 A1 – describes presenting offers that are based on the status of the customer's financial account.
C.	Beck et al., Patent No.: US 10,096,043 B2 – describes systems and methods to formulate offers via mobile devices and transaction data.
D.	Nsakanda, Aaron Luntala, Moustapha Diaby, and Yuheng Cao. "A predictive model of redemption and liability in loyalty reward programs industry." 2010 43rd Hawaii International Conference on System Sciences. IEEE, 2010 – describes a predictive model of redemption and liability in loyalty reward programs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683